Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims need to specifically clarify the differences between the “information apparatus”, “the first information processing apparatus”, “the second information processing apparatus”, when each one of these is considered in an “active” or “stand-by” state, the source and destination of “mirror data”, and the specific actions that occur prior to shutdown, after another information apparatus becomes the “active” processing apparatus, after the shutdown apparatus comes back online, and what occurs during the restoration processes.  
As the claims are currently written with the numerous grammatical and idiomatic errors that make it impossible to discern the meets and bounds of the claims at hand, no prior art rejections can be currently applied.  However, the section below provides multiple prior art references that are within the scope of what is described in the specification and drawings.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (US 2004/0260873) teaches multiple ways of synchronizing (mirroring) data between multiple storages at local/remote sites, transitioning a secondary site to perform as a primary site when a failure occurs at the original primary site, and recovering and resynchronizing data upon the restoration of the original primary site.
Tseitlin (US 2007/0008890) teaches methods for multi-node system synchronization (mirroring) and the switching of a standby node to an active node upon the detection of a failure.
Wang (US 2022/0066886) teaches the replaying of redo logs (i.e. data that wasn’t mirrored prior to failure) for the standby node upon the failure of a master node in order to fully synchronize (mirror) the standby node with the master node prior to the standby node failing over switching to take over the functions of the master node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON W BLUST/Primary Examiner, Art Unit 2137